Citation Nr: 1622019	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to September 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2016, the Veteran testified at a hearing at the VA central office in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2016 hearing, the Veteran asserted that she is currently unable to work due to complications that arose from the treatments for her service connected rhinosinusitis and residuals of a total hysterectomy with salpingo-oophorectomy.  Specifically, she asserted that she experiences migraine headaches as a result of her rhinosinusitis and that the misapplication of hormone therapy following the development of endometriosis and her hysterectomy led to the development of degenerative joint disease of the cervical and lumbar spine.  According to the Veteran, the degenerative joint disease and migraine headaches together prevent her from maintaining substantially gainful employment, thus forming the basis of her claim for TDIU.  

The Veteran's asserted theory as to her entitlement to TDIU is predicated on demonstrating that her service-connected disabilities, which are currently rated less than total, prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2015).  She has credibly asserted that she experiences migraine headaches that are due to her service-connected rhinosinusitis and also that her degenerative joint disease of the cervical and lumbar spine is attributable to complications in the treatment of her endometriosis.  However, the RO has never adjudicated a claim for service connection of migraine headaches, on either a direct or secondary basis, nor had it adjudicated claim for a back disorder on a secondary basis.  Accordingly, this case must be remanded to give the RO an opportunity to adjudicate these claims in the first instance.  As for the issue of entitlement to TDIU, that decision is deferred pending resolution of the Veteran's claims of entitlement to service connection for migraine headaches and low back disorder, as these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claims of entitlement to service connection for migraine headaches, on both a direct and secondary basis, and low back disorder, on a secondary basis.  A copy of any resulting rating decision on these claims should be sent to the Veteran and her service representative and must be included in the claims file. 

2.  After completion of the above, the Veteran's TDIU claim should be readjudicated.  If the TDIU claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




